           Case: 4:18-cr-00764-RLW-PLC Doc. #: 10 Filed: 10/02/18 Page: 1 of 1 PageID #: 22
                                                      UNITED STATES DISTRICT COURT
                                                      EASTERN DISTRICT OF MISSOURI

                                                    Courtroom Minute Sheet – Criminal Case

Date    10/02/2018                        Judge Honorable Patricia L. Cohen                    Case No.        4:18CR764 RLW PLC

UNITED STATES OF AMERICA v.                     Kimberly Nash

Court Reporter       FTR                                               Deputy Clerk        C. Long

Assistant United States Attorney(s)         Diane Klocke

Attorney(s) for Defendant(s) :        Bevy Beimdiek

Interpreter                                      G SEALED PROCEEDING

Proceedings:

G   Initial Appearance G Supervised Release Rev.             G   Detention Hearing                                  G Preliminary Revocation
G
✔   Arraignment                                              G   Bond Review                                          Q Probation
G   Preliminary Examination                                  G   Bond Execution/Appearance Bond                       Q Supervised Release
G   Motion Hearing                                           G   In Court Hrg (WAIVER OF MOTIONS)                   G Competency
    G Evidentiary Hearing                                    G   Change of Plea/Sentencing                          G✔ Pretrial/Status Conference

    G Oral Argument/Non Evidentiary Hearing                  G   Rule 5(c)(3)Removal (Identity)                     G Material Witness

Additional Information: Defendant sworn. Defendant waives reading of indictment and enters a plea of not guilty.
Request for additional time to investigate pretrial motions is made. No objection from the Government. The Court
Grants additional time and makes Speedy Trial Finding on the record. Order on pretrial motions to issue.
Parties agree on bond pending approval of a suitable home plan.
G Oral Motion for appointment of counsel (GRANTED) G Defendant is advised of rights/indicates understanding of those rights.

G Bail/Bond set in the amount of: $                          G Secured Appearance Bond G Secured by 10%

          G Secured by cash only           G Secured by property            G Unsecured bond                    G O/R bond

G Government filed motion for pretrial detention. Detention hearing scheduled for                                      before

G Preliminary examination set for                                             before

G Defendant arraigned         G Waives reading of indictment/information                    G Matter taken under advisement

G Plea entered not guilty     Order on pretrial motions:    G issued     G to issue

          G Oral Motion for Suppression                            G Written Motion for Extension of Time to File Pretrial Motions

G Defendant waives                                                      G order to issue       G oral ruling

G Defendant waives evidentiary hearing       G By leave of court withdraws all pretrial motions       G No R&R will be forthcoming
Trial date/time                                                    Before

          G
          ✔ Remanded to custody           G Released on bond
Next hearing date/time                                      Type of hearing                                             Before

Proceeding commenced     10:39 a.m.                          Proceeding concluded     10:47 a.m.                      Continued to

G Based upon the evidence produced, the Court finds probable cause to believe the defendant violated the law set out in the
criminal complaint.
    Based upon the evidence produced, the Court finds probable cause to believe the defendant violated the law set out in the instant petition.

    Based upon the waiver, the Court finds probable cause to believe the defendant violated the law set out in the instant petition.
